DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites “a pressure transducers” instead of “a pressure transducer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 22, 24-31, 33, 34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0307599 to Morris et al. (Morris hereinafter) in view of US Patent 5,259,738 to Salter et al. (Salter).
Regarding claim 19, Morris teaches a pressurization unit (12) for use in processing equipment handling high pressure (hydraulic) fluid, where the pressurization unit (12) comprises at least one inlet (14)and an outlet (16), the pressurization unit being adapted to receive a feed fluid at a feed pressure level at the inlet, being adapted to isolate the received feed fluid from the inlet (via valves 52a) and from the outlet (via valves 52b) and being adapted to increase the pressure of the fluid to a higher predetermined level and further being adapted to output the fluid through the outlet into the high pressure process while still isolated towards the inlet, the unit comprising an actuated valve (52a) at the inlet and an actuated valve (52b) at the outlet and further a pressurization device (34, 36) between the inlet valve and the outlet valve, where the inlet valve after having allowed inlet of a feed stream is closed for a period (from point 122 through point 126, see paragraph 49) before the outlet valve is opened (at 136), hereby allowing pressure to be generated by the pressurization device and where the outlet valve is closed for a period (from 132 to 136, see paragraph 55) before the inlet valve is opened, hereby allowing pressure to be reduced in the pressurization device, where a position indicator (168) is provided indicating the cycle position of the pressurization device and being adapted to provide a control signal (from controller 100) for opening and closing of at least one valve in the pressurization unit and further comprising a control system, where the control system is adapted to allow opening of the valves when a certain maximum pressure difference is present between either side of the valve to be opened, as defined by the volume ratios at the above noted points in the cycle diagram of Fig. 8.  Morris does not teach that the inlet valve is open for a different amount of time than the outlet valve during a pump cycle.  Salter teaches another multiple cylinder rotary fluid machine generally, and particularly teaches that actively controlled valves (13, 15) maybe operated with differing intervals of openness to allow for rate control through the fluid machine (col. 5, ln. 38-55).  Therefore, it would have been obvious to one of ordinary skill in the art to vary, for instance, the inlet valve timing of the machine of Morris in order to control the flow rate through the pump as taught by Salter.
Regarding claims 21 and 31, Morris teaches that the unit comprises a pressurization device (34, 36) comprising a pump unit having a cylinder (36) and a piston (34) as well as means (18) for driving the piston inside the cylinder.
Regarding claim 22, Morris teaches the limitations of claim 19 as discussed above, but does not explicitly teach any particular percentage of closed valve overlap.  Instead, Morris teaches that the overlap relates to the relative pressures of the inlet and outlet lines (paragraph 52).  Specifically Morris teaches that the pressure differences and the overlap designed to address it are a result effective variable in lessening noise (same citation).  Therefore, it would have been obvious to one of ordinary skill at the time of filing to optimize the overlap for a given pressure differential as a known result effective variable for lessening noise generation.
Regarding claim 24 and 33, Morris teaches multiple pressurization units (34/36) in parallel.
Regarding claim 25, Morris teaches evenly distributed working cycles of the pressurization units (34/36).
Regarding claims 26 and 37, Morris teaches a position indicator (168) adapted to provide control signals (via controller 100) to the valves for controlling the cycles.
Regarding claim 27, Morris teaches a method of pressurizing comprising entering pressurized fluid (via 14), closing an inlet valve (52a), pressurizing the fluid (via piston 34), and removing the fluid by decreasing the volume of a cylinder (36).
Regarding claim 28, Morris teaches the limitations of claim 19 as discussed above, but does not explicitly teach any particular speed of operation.  However, speed of operation of a fixed displacement pump such as Morris is an art recognized variable for controlling flow rate from the pump.  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the speed of operation of the pump of Morris in order to provide a desired flow rate.
Regarding claim 29, Morris teaches that a control signal (from 168) is used to control (via 100) the pressurization arrangement.
Regarding claim 30, Morris teaches a process system (10).
Regarding claim 34, Morris teaches multiple pressurization units (34/36) in parallel.
Regarding claim 38, Morris teaches a position indicator (168) adapted to provide control signals (via controller 100) to the valves for controlling the cycles.

Claims 20, 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Salter and US Patent 5,630,709 to Bar-Cohen (Bar-Cohen).
Regarding claim 20, Morris teaches the limitations of claim 19 from which claim 20 depends, but does not teach pressure sensors.  Bar-Cohen teaches another pump generally and particularly teaches pressure sensors (140a-c) upstream, within, and downstream of a working chamber (13).  Bar-Cohen teaches that these allow a controller (150) to control valves (120) to regulate the pump and determine malfunctions (col. 3, ln. 19-34).  Therefore, it would have been obvious to one of ordinary skill in the art to provide pressure sensors located as taught by Bar-Cohen to the pump of Morris in order to allow malfunction determination for appropriate control response.
Regarding claim 32, Morris teaches multiple pressurization units (34/36) in parallel.
Regarding claim 36, Morris teaches a position indicator (168) adapted to provide control signals (via controller 100) to the valves for controlling the cycles.

Claims 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Salter and US Patent 6,003,479 to Evans (Evans).
Regarding claim 23, Morris teaches the limitations of claim 19 from which claim 23 depends, but does not teach the limitation of channels for cooling fluid.  Evans teaches channels (68) for cooling fluid for maintaining piston temperature at a suitable level.  Evans teaches that this prolongs useful life of the piston (col. 1, ln. 9-34).  Therefore, it would have been obvious to one of ordinary skill in the art to provide channels and coolant as taught by Evans to the pump of Morris in order to increase life of the pistons.
Regarding claim 35, Morris teaches multiple pressurization units (34/36) in parallel.

Response to Arguments
Applicant’s arguments, see page 6, filed 1/21/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salter as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        27 April 2022